IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-90,175-01


                           IN RE DENNIS JAY RUCKMAN, Relator


                    ON APPLICATION FOR A WRIT OF MANDAMUS
                   CAUSE NO. 10703 IN THE 266TH DISTRICT COURT
                              FROM ERATH COUNTY


        Per curiam.

                                            OPINION

        Relator has filed a motion for leave to file an application for a writ of mandamus pursuant

to the original jurisdiction of this Court. On June 24, 1999, he pleaded guilty to sexual assault and

was placed on deferred adjudication probation for ten years. He contends that he completed his

period of deferred adjudication probation and that the trial court has a ministerial duty to dismiss the

proceedings and discharge him. See TEX . CODE CRIM . PROC. art. 42.12, § 5(c) (1997) (“On

expiration of a community supervision period imposed under Subsection (a) of this section, if the

judge has not proceeded to adjudication of guilt, the judge shall dismiss the proceedings against the

defendant and discharge him.”). The Eleventh Court of Appeals denied Relator’s mandamus
                                                                                                   2

application. It concluded that although the act Relator sought to compel was ministerial, he had an

adequate remedy in Article 11.072 of the Code of Criminal Procedure. In re Ruckman, No. 11-08-

00216-CR (Tex. App.—Eastland Sept. 27, 2018) (not designated for publication). Relator now urges

this Court to order the trial court to dismiss the proceedings and discharge him.

       We conditionally grant mandamus relief and order the trial court to dismiss the proceedings

in this cause and discharge Relator. The writ of mandamus will issue only if the trial court fails to

comply with this opinion.



Filed: September 11, 2019
Do not publish